[a109formixysretentionsto001.jpg]
IXYS CORPORATION 2013 EQUITY INCENTIVE PLAN RETENTION STOCK OPTION AWARD
AGREEMENT Littelfuse, Inc. (the “Company”) hereby grants to [Name] (the
“Grantee”), a Participant in the IXYS Corporation 2013 Equity Incentive Plan ,
as amended from time-to-time (the “Plan”), a nonqualified option to purchase
shares of Littelfuse, Inc. common stock (the “Options” or “Award”), subject to
the terms and conditions as described herein. This agreement to grant Options
(the “Award Agreement”) is effective as of [Date] (the “Grant Date”). RECITALS
A. The Board of Directors of the Company (the “Board”) has adopted the IXYS
Corporation 2013 Equity Incentive Plan as an incentive to attract, retain and
motivate highly qualified individuals. B. Under the Plan, the Compensation
Committee of the Board, or its delegate (the “Committee”) has the exclusive
authority to interpret and apply the Plan and this Award Agreement. C. The
Committee has approved the granting of Options to the Grantee pursuant to the
Plan to provide an incentive to the Grantee to focus on the long-term growth of
the Company and its subsidiaries. D. To the extent not specifically defined
herein, all capitalized terms used in this Award Agreement shall have the
meaning set forth in the Plan. If there is any discrepancy between the Award
Agreement and the Plan, the Plan will always govern. In consideration of the
mutual covenants and conditions hereinafter set forth and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Grantee agree as follows: 1. Grant of Options.
The Company hereby grants to the Grantee a Stock Option Award, described below,
subject to the terms and conditions in this Award Agreement. This Award is
granted pursuant to the Plan and its terms are incorporated by reference. Award
Type Grant Number of Exercise Price Expiration Date Options Per Share Date
Non-Qualified Stock [date] [number] [price] [expiration Option date] 2. Vesting
of Options. Except as otherwise set forth in Section 4, the Options will vest
and become exercisable (in whole shares, rounded down) in accordance with the
schedule below: Installment Vesting Date Applicable to Installment 100% 3rd
anniversary of Grant Date 3. Expiration. The Options, including any vested
Option, shall not be exercisable after the Company’s close of business on the
last business day that occurs on or prior to the Expiration Date. The
“Expiration Date” shall be on the seventh anniversary of the Date of Grant,
subject to the provisions in Section 4.



--------------------------------------------------------------------------------



 
[a109formixysretentionsto002.jpg]
4. Termination of Employment or Service. a. General. Except as otherwise set
forth in Sections 4b, 4c, and 4d. below, if the Grantee terminates all
employment and service with the Company and its subsidiaries for any reason
(including upon a retirement or termination for Cause), any Option that is not
vested under the schedule in Section 2 is forfeited as of the date of the
Grantee’s termination of employment and service. Other than due to termination
for Cause, any vested Option will remain exercisable for 3 months following the
Grantee’s termination of employment and service (or the Option Expiration Date,
if sooner). In any event, if the Grantee’s termination of employment or service
is due to Cause, all Options will expire on the date of termination, regardless
of the vesting date. b. Death or Disability. If the Grantee terminates all
employment and service with the Company as a result of his or her death, all
unvested Options shall become immediately vested and the Options will remain
exercisable for 12 months following the date of death. If the Grantee terminates
all employment and service with the Company as a result of his or her
Disability, as defined in the Plan, all unvested Options shall become
immediately vested and the Options will remain exercisable for 3 months
following the date of termination. c. Change in Control. In the event the
Company terminates the Grantee’s employment or service without Cause within two
years following a Change in Control, then all unvested Options shall become
immediately vested and the Options will remain exercisable until the Option
Expiration Date. As used in this Award Agreement, “Change in Control” means the
first of the following events to occur: (i) The acquisition by any one person or
more than one person acting as a group (within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), other than the Company, any
subsidiary, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (a “Person”) of any of stock of the
Company that, together with stock held by such Person, constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Company. For purposes of this Paragraph (a), the following acquisitions shall
not constitute a Change in Control: (i) the acquisition of additional stock by a
Person who is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, (ii) any acquisition in which
the Company does not remain outstanding thereafter, and (iii) any acquisition
pursuant to a transaction which complies with Paragraph (c) below. An increase
in the percentage of stock owned by any one Person as a result of a transaction
in which the Company acquires its stock in exchange for property will be treated
as an acquisition of stock for purposes of this Paragraph; (ii) The replacement
of individuals who constitute a majority of the Board of Directors of the
Company, during any twelve (12) month period, by directors whose



--------------------------------------------------------------------------------



 
[a109formixysretentionsto003.jpg]
appointment or election is not endorsed by a majority of the Board of Directors
of the Company before the date of the appointment or election, provided that, if
the Company is not the relevant corporation for which no other corporation is a
majority shareholder for purposes of Treasury Regulation Section 1.409A-
3(i)(5)(iv)(A)(2), this Paragraph (b) shall be applied instead with respect to
the members of the board of the directors of such relevant corporation for which
no other corporation is a majority shareholder; (iii) The acquisition by any one
person or more than one person acting as a group (within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(vi)(D)), other than the Company, a subsidiary
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, during the 12-month period ending on the date of the
most recent acquisition by such by such person or persons, of ownership of stock
of the Company possessing 30% or more of the total voting power of the stock of
the Company. For purposes of this Paragraph (c), the following acquisitions
shall not constitute a Change in Control: (i) the acquisition of additional
control by a person or more than one person acting as a group who are considered
to effectively control the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(vi), and (ii) any acquisition pursuant to a transaction
which complies with Paragraph (a); or (iv) The acquisition by any individual
person or more than one person acting as a group (within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(vii)(C)), other than a transfer to a related
person within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii)(B),
during the 12-month period ending on the date of the most recent acquisition by
such by such person or persons, of assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately prior to such
acquisition(s). For purposes of this Paragraph (d), “gross fair market value”
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. The above definition of “Change in Control” shall be interpreted by the
Board of Directors of the Company, in good faith, to apply in a similar manner
to transactions involving partnerships and partnership interests, and to comply
with Code Section 409A. Section 9.1 of the IXYS Corporation 2013 Equity
Incentive Plan shall not apply to this Award. d. Reorganization. If the Company
is part of any reorganization involving merger, consolidation, acquisition of
the stock or acquisition of the assets of the Company, the Committee, in its
discretion, may decide that: (i) any portion of the Award Agreement shall
pertain to and apply, with appropriate adjustment as determined by the
Committee, to the securities of the resulting corporation; and/or (ii) any
portion of the Award Agreement on which restrictions have not yet lapsed



--------------------------------------------------------------------------------



 
[a109formixysretentionsto004.jpg]
shall become immediately fully vested, nonforfeitable and payable. The existence
of Cause will be determined in the sole discretion of the Chief Legal Officer of
the Company (or, in the case of an Option held by such officer, the Chief
Executive Officer of the Company). Also, the Committee may, in its sole
discretion, choose to accelerate the vesting of the Award in special
circumstances. 5. Method of Option Exercise. Subject to the terms of this Award
Agreement and the Plan, the Grantee may exercise, in whole or in part, any
vested Option at any time by complying with the exercise procedures established
by the Company in its sole discretion. The Grantee shall pay the Exercise Price
for the Options being exercised to the Company in full, at the time of the
exercise, either: a. In cash; b. In shares of Stock having a Fair Market Value
equal to the aggregate Exercise Price for the shares of Stock being purchased
and satisfying such other requirements as may be imposed by the Company;
provided, that, such shares of Stock have been held by the Grantee for no less
than six (6) months; c. Partly in cash and partly in shares of Stock (described
in 5b); or d. Through the delivery of irrevocable instructions to a broker to
deliver promptly to the Company an amount equal to the aggregate Exercise Price
for the shares of Stock being purchased (“cashless exercise”). Anything to the
contrary herein notwithstanding, the Options cannot be exercised, and the
Company shall not be obligated to issue any shares of Stock hereunder, if the
Company determines that the issuance of such shares would violate the provision
of any applicable law, including the rules and regulations of any securities
exchange on which the Stock is traded. Fractional shares will not be paid. 6.
Responsibility for Taxes. Regardless of any action the Company and/or its
subsidiary employing the Grantee (the “Employer”) take with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Grantee further acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including the
grant, vesting or exercise of the Option, the subsequent sale of any shares of
Stock acquired pursuant to such exercise, and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Options to reduce or eliminate the Grantee’s
liability for Tax- Related Items or achieve any particular tax result. Further,
if the Grantee has become subject to tax in more than one jurisdiction between
the Grant Date and the date of any relevant taxable or tax withholding event,
the Grantee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.



--------------------------------------------------------------------------------



 
[a109formixysretentionsto005.jpg]
Prior to any relevant taxable or tax withholding event, as applicable (which,
for persons subject to U.S. taxation, should be date of exercise), the Grantee
will pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at the
Company’s discretion, to satisfy the obligations with regard to all Tax- Related
Items by one or a combination of the following: (a) withholding from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company
and/or the Employer; (b) withholding from proceeds of the sale of shares of
Stock acquired upon exercise of the Option either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization); (c) withholding in shares of Stock to be issued
upon exercise of the Option; or (d) personal check or other cash equivalent
acceptable to the Company or the Employer (as applicable). Depending on the
withholding method, the Company or the Employer may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding a number of shares of Stock as described
herein, for tax purposes, the Grantee shall be deemed to have been issued the
full number of shares of Stock subject to the Options exercised, notwithstanding
that a number of the shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Grantee’s participation
in the Plan. The Grantee shall pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold as a result of the Grantee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to honor the
exercise and refuse to issue or deliver the shares or the proceeds of the sale
of shares of Stock if the Grantee fails to comply with his or her obligations in
connection with the Tax-Related Items. 7. Transferability. The Options are not
transferable other than: (a) by will or by the laws of descent and distribution;
(b) pursuant to a domestic relations order; or (c) to members of the Grantee’s
immediate family, to trusts solely for the benefit of such immediate family
members or to partnerships in which family members and/or trusts are the only
partners, all as provided under the terms of the Plan. After any such transfer,
the transferred Options shall remain subject to the terms of the Plan. 8.
Adjustment of Shares. In the event of any transaction described in Section 4.3
of the Plan, the terms of this Award (including, without limitation, the number
and kind of shares subject to this Option and the Exercise Price) may be
adjusted, as applicable, as set forth in Section 4.3 of the Plan. 9. Shareholder
Rights. The grant of an Option does not confer on the Grantee any rights as a
shareholder or any contractual or other rights of service or employment with the
Company or its subsidiaries. The Grantee will not have shareholder rights with
respect to any shares of Stock subject to Options until an Option is exercised
and the shares are delivered to the Grantee. No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
such date, except as provided under the Plan.



--------------------------------------------------------------------------------



 
[a109formixysretentionsto006.jpg]
10. Data Privacy. In order to perform its requirements under the Plan, the
Company or one or more of its subsidiaries may process sensitive personal data
about the Grantee. Such data includes but is not limited to the information
provided in the Award package and any changes thereto, other appropriate
personal and financial data about the Grantee, and information about the
Grantee’s participation in the Plan and Options exercised under the Plan from
time to time. By accepting this Award Agreement, the Grantee hereby gives
consent to the Company and its subsidiaries to hold, process, use and transfer
any personal data outside the country in which the Grantee is employed and to
the United States, and vice-versa. The legal persons for whom the personal data
is intended includes the Company and any of its subsidiaries, the outside plan
administrator as selected by the Company from time to time, and any other person
that the Company may find appropriate in its administration of the Plan. The
Grantee may review and correct any personal data by contacting the local Human
Resources Representative. The Grantee understands that the transfer of the
information outlined herein is important to the administration of the Plan and
failure to consent to the transmission of such information may limit or prohibit
participation in the Plan. 11. Appendix. Notwithstanding any provisions in this
Award Agreement, the grant of the Options shall be subject to any special terms
and conditions set forth in any appendix (or any appendices) to this Award
Agreement for the Grantee's country (the "Appendix"). Moreover, if the Grantee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Grantee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Award
Agreement. 12. Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the Options or other awards granted
to the Grantee under the Plan by electronic means. The Grantee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an online or electronic system established and maintained by
the Company or a third party designated by the Company. 13. Severability. If one
or more of the provisions in this Award Agreement shall be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected thereby and the
invalid, illegal or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Award Agreement to be construed so as to foster the intent of this
Award Agreement and the Plan. 14. Amendments. Except as otherwise provided in
Section 15, this Award Agreement may be amended only by a written agreement
executed by the Company and the Grantee. 15. Section 409A. The Options are
intended to be exempt from the requirements of Section 409A. The Plan and this
Award Agreement shall be administered and interpreted in a manner consistent
with this intent. If the Company determines that the Options are subject to
Section 409A and that an Option Award fails to comply with the requirements of
Section 409A, the Company may, at the Company’s sole discretion, and without the
Grantee’s consent, amend this Award Agreement to cause the Options to comply
with



--------------------------------------------------------------------------------



 
[a109formixysretentionsto007.jpg]
Section 409A or be exempt from Section 409A. 16. Governing Law. This Award
Agreement shall be construed under the laws of the State of Delaware. IN WITNESS
WHEREOF, the Company has caused this Award Agreement to be executed in its name
and on its behalf, as of the Grant Date. LITTELFUSE, INC David W. Heinzmann
President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[a109formixysretentionsto008.jpg]
APPENDIX WAIVER OF DATA PRIVACY FOR NON-U.S. RESIDENTS By accepting this Award
(whether by electronic means or otherwise), you consent to Littelfuse holding,
processing, using, and transferring your personal data relating to this Award
across country borders to the Littelfuse corporate headquarters in the United
States, to the extent determined by Littelfuse to be necessary to operate the
Plan, administer awards, maintain records of holders of equity rights in
Littelfuse, carry out the operations of Littelfuse, or comply with securities or
other applicable laws. You acknowledge that transfers of your personal data may
include providing your information to recordkeepers or third party
administrators for the Plan, registrars or brokers hired to handle transactions
involving Littelfuse common stock, or prospective or future purchasers of
Littelfuse (or its affiliates or the business for which you work). You further
acknowledge that your personal information may include your name, address, tax
identification number, work location, and information about your awards. You
further acknowledge that you have received a copy of the Plan and that you
understand your participation in the Plan is voluntary. You can revoke your
consent to the transfer of your personal data, access or correct your data, or
obtain a copy of the Littelfuse data processing policies or the Plan, by
contacting our VP, Compensation, Benefits & HRIS during normal U.S. business
hours (9 a.m. – 6 p.m. CST) at (773) 628-0864. WARNING FOR HONG KONG RESIDENTS:
The contents of this document have not been reviewed by any regulatory authority
in Hong Kong. If you are a Hong Kong resident, you are advised to exercise
caution in relation to this Award. If you are in any doubt about any of the
contents of this document, you should obtain independent professional advice.



--------------------------------------------------------------------------------



 